DETAILED ACTION
Claims 1, 3-5, and 7-10 are pending, and claims 1, 3-4, 7, and 9-10 are currently under review.
Claims 5 and 8 are withdrawn.
Claims 2 and 6 are cancelled.
Claim 10 is newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 6/03/2022 has been entered.  Claims 1, 3-5, and 7-9,and newly submitted claim(s) 10, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 3/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (CN104907554, machine translation referred to herein) in view of Ramakrishnan (2013, Automotive applications of powder metallurgy) and Kawase (US 2006/0198752), and alternatively over the aforementioned prior art and further in view of Ito et al. (US 2015/0285300).
Regarding claims 1 and 10, He et al. discloses a method of manufacturing an automotive bearing component from a sintered iron-based alloy [0008-0010, 0019]; wherein said method includes the steps of providing a pre-alloyed, diffusion bonded Fe-Cu alloy, followed by subsequent steps of molding and sintering said alloy [0012, 0014-0015].  He et al. further discloses that said pre-alloyed iron powder includes 1 to 25 weight percent Cu [0010].  In addition to 0.5 to 1 weight percent lubricant and 0.2 to 2 weight percent graphite, the examiner notes that the entire raw material powder of He et al. (ie. pre-alloyed powder+lubricant+graphite) will have a Cu ratio of up to approximately 24 weight percent as determined by the examiner, which overlaps with the instantly claimed Cu content [0014].  Furthermore, He et al. is silent regarding Cu inclusions from any other source, such that a ratio of the Cu from the pre-alloyed iron powder with respect to the Cu in the entire raw material powder in the disclosure of He et al. is 100%.
He et al. does not expressly teach including Ca in the raw material powder as calcium carbonate or calcium sulfide as claimed.  Kawase discloses that it is known to include 0.05 to 3 weight percent calcium carbonate in iron-based powder metallurgy mixtures to improve machinability [abstract].  Therefore, it would have been obvious to one of ordinary skill to modify the method of He et al. by including calcium carbonate to improve machinability as taught by Kawase.
He et al. does not expressly teach a final porosity in the sintered alloy as claimed.  However, the examiner submits that this feature would have been expected to be present or would have naturally flowed from the alloy of He et al. as will be explained below.  See MPEP 2112 & MPEP 2145(II).  Specifically, the instant specification discloses obtaining the claimed porosity by controlling the Cu amount within the claimed ranges and subjecting the claimed powder mixture to an appropriate compaction pressure, and then sintering at 1102 to 1152 degrees C for 10 minutes to 2 hours [0026, 0046, fig.1 spec.].  
He et al. discloses a Cu amount that overlaps with the claimed Cu amount as stated above (see previous).  He et al. further teaches a substantially similar processing method of mixing, compaction at 600 MPa, and sintering at 1120 degrees C for 0.6 hours [0042-0043].  Since He et al. discloses an overlapping powder mixture composition and processing parameters that closely resemble that of the instant specification (and fall within the instantly claimed ranges of claims 3-4 below), an overlapping value porosity would have been expected or would have naturally flowed from the final sintered alloy of He eta l. absent concrete evidence to the contrary.  See MPEP 2112 & MPEP 2145.
Alternatively, He et al. does not teach a final porosity as claimed.  Ito et al. discloses a bearing component made from a sintered ferrous alloy [abstract, 0002]; wherein it is known to control processing parameters to achieve a sintered porosity of 5% to 20% such that a sufficient amount of oil can seep into the bearing component [0059-0060].  Therefore, it would have been obvious to one of ordinary skill to modify the method of He et al. by specifying a final porosity as disclosed by Ito et al. such that the oil bearing component can have a sufficient amount of oil within the pores of the bearing component as taught by Ito et al.
The aforementioned prior art discloses the shape of a bearing as stated above; however the aforementioned prior art does not expressly teach a valve guide orientation as claimed.  However, the examiner submits that one of ordinary skill would have recognized that valve guides in automotive engines contact oil, and thus are reasonably met by the bearings of the aforementioned prior art.  Furthermore, one of ordinary skill in the art would also recognize that the specific recitation of a valve guide is a prima facie obvious change in shape of the product absent concrete evidence or reasoning that the shape of a valve guide is patentably distinct or significant, especially in view of the disclosed structure of an oil bearing in automotive applications as taught by the aforementioned prior art.  See MPEP 2144.04.
Alternatively, the aforementioned prior art does not expressly teach a valve guide as claimed.  Ramakrishnan discloses that ferrous powder metallurgy parts are well known to be able to be used for a variety of automotive applications such as bearings parts and valve guides [p.495, p.499, sec.17.3.1].  In other words, the specific features of bearing parts and valve guides are disclosed by Ramakrishnan to be art-recognized equivalents in the scope of ferrous powder metallurgy parts for automotive applications.  See MPEP 2144.06.  Thus, it would have been obvious to one of ordinary to modify the method of He et al. to substitute the sintered metal part for a valve guide instead of a bearing because valve guides and bearing parts are disclosed by Ramakrishnan to be art-recognized equivalents.
Regarding claims 3-4, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further teaches sintering at 1120 degrees C for 0.6 hours, which falls within the instantly claimed ranges [0028].
Regarding claim 7, the aforementioned prior art discloses the method of claim 1 (see previous).  He et al. further discloses that Ni can be included in an amount of down to zero percent (ie. not included), which overlaps with the instant claim because the examiner recognizes that a zero amount of Ni reasonably meets the limitation of being “free of Ni” as claimed [0010].
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, He et al. discloses that a lubricant and graphite can be added to the raw material powder in amounts of 0.5 to 1 weight percent and 0.2 to 2 weight percent, respectively [0014].  The examiner further recognizes that the pre-alloyed iron powder would naturally be included as a balance, which corresponds to at least 97 weight percent of pre-alloyed iron powder as determined by the examiner.  This range is considered to be substantially close to the claimed range of 86% to 96.9% such that similar properties are exhibited.  See MPEP 2144.05(I).  Specifically, it is not apparent to the examiner as to how a mere difference of 0.1% of iron powder would have any materially significant effects on the claimed power.  The examiner’s position is further bolstered by applicants’ own data showing no discernable differences in property based on said blending ratio [fig.1-5 spec.] and in view of applicants’ specification which notes that blending ratios of up to 100% achieve desirable results [0030 spec.].
Alternatively, the examiner notes that the combined disclosure of He et al. and Kawase suggest adding a lubricant, graphite, and calcium carbonate in amounts of up to 1 weight percent, up to 2 weight percent, and up to 3 weight percent, respectively (see previous).  Thus, the remainder of pre-alloyed powder as suggested by the aforementioned prior art combination would naturally be included in an amount up at least 93 weight percent, which overlaps with the instant claim.  See MPEP 2144.05(I) & MPEP 2145(II).

Response to Arguments
Applicant’s arguments, filed 6/03/2022, regarding the rejections over He et al. and Andersson have been considered but are moot in view of the new grounds of rejection made over Kawase above.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734